Citation Nr: 0737377	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-05 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for tinnitus.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

For good cause shown - the veteran's advanced age - the 
Board advanced this case on the docket in April 2006.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).  

This case was before the Board in May 2006.  At that time, 
the Board denied service connection for bilateral hearing 
loss and remanded the issue concerning whether new and 
material evidence had been presented to reopen the veteran's 
claim for service connection for tinnitus for further 
procedural development.  The requested actions have been 
completed to the extent possible and the case is now before 
the Board for final appellate consideration of the remaining 
issue concerning service connection for tinnitus.  


FINDINGS OF FACT

1.  The veteran served in combat during service in Korea 
during the Korean Conflict.  

2.  Service connection for tinnitus was denied by a rating 
decision in December 1979.  The veteran was notified of that 
determination in January 1980 and he did not file a notice of 
disagreement within one year of the mailing of that notice.  

3.  An August 2007 letter from a private physician was not 
previously of record and raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
tinnitus.  

4.  The evidence is clear and convincing that the veteran's 
tinnitus did not result from his conceded acoustic trauma 
during service, nor is it otherwise due to service.  The 
veteran's tinnitus was not first manifest to a compensable 
degree within one year following his separation from service.  


CONCLUSIONS OF LAW

1.  Evidence received since the December 1979 rating 
decision, which denied the veteran's claim for service 
connection for tinnitus, is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  

2.  Tinnitus was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
tinnitus becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In this case, service connection for tinnitus was initially 
denied by a December 1979 rating decision; the veteran was 
notified of that determination and did not file a notice of 
disagreement within one year.  Accordingly, that decision 
became final.  The evidence that was of record in December 
1979 primarily consisted of the veteran's service medical 
records, including the repot of his separation examination.  
That evidence did not mention any complaints of tinnitus.  
The records also included a copy of the veteran's DD Form 
214, which showed that he was awarded the Combat Infantryman 
Badge and that he was assigned to the Army artillery.  

The December 1979 rating decision denied service connection 
on the basis that tinnitus was not shown during service.  

Evidence added to the file since December 1979 consists 
primarily of private treatment records dated from April 1984 
through October 2004, the report of a VA compensation 
examination in August 2003, an opinion by a VA specialist in 
March 2004, and copies of articles related to tinnitus from 
the Internet.  The private treatment records contain 
notations of the veteran's complaint of tinnitus, including a 
report in April 1984 noting that tinnitus had been present 
for 5-10 years and another notation in January 1992 
indicating that he had had tinnitus for 25 years; no examiner 
in those records related the veteran's tinnitus to service.  

The VA examiner in August 2003 stated that hearing loss due 
to acoustic trauma or high noise exposure occurs at the time 
of the incident and is not delayed in onset.  Noting that the 
veteran's first complaint of hearing loss was 26 years after 
his separation from service, the examiner concluded that his 
hearing loss began after his period of service.  The examiner 
also stated that the veteran's tinnitus appeared to be 
related to his hearing loss, and so also began after service.  
A VA staff physician in otolaryngology and neuro-otology 
wrote in March 2004 also stating that "[n]oise-induced 
hearing loss and the subsequent noise-induced tinnitus are an 
immediate phenomenon and occur at the time of noise exposure.  
Noise trauma does not lead to or make one sensitive to 
progressive hearing loss years after the event.  The current 
pattern of the veteran's audiogram argues more for 
microvascular changes within the cochlea.  Based upon this 
evidence, it is not likely that his current and subsequent 
tinnitus [are] related to acoustic trauma in service."  The 
examiner also stated that "[t]here is a small asymmetry in 
his hearing at 8,000 Hertz only.  This is likely related to a 
history of acoustic trauma.  Given the temporal pattern of 
his symptoms and the overall pattern of his audiogram, this 
high frequency asymmetry has not played a role in the 
generation of his tinnitus or the overall subjective 
complaints of hearing loss."  

The veteran also provided credible testimony at his hearing 
before the Board in September 2007.  He described incidents 
where he was exposed to very loud artillery bombardments 
during his service in Korea, at which time he had a 
tremendous amount of aching and pain, presumably in his ears.  
The veteran also reported that, after service, he had held 
jobs and participated in activities in which he was not 
exposed to any significant noise.  He also indicated that he 
had not had any other conditions that might lead to hearing 
loss or tinnitus.  Finally, the veteran testified that, 
during the period from 1953 to 1979, when he first applied 
for service connection for tinnitus, he "just tried to take 
it out of my mind  At first it was very, very annoying and I 
couldn't sleep at night."  

At his hearing, the veteran also submitted a service 
department record dated in February 1952 indicating that he 
had been awarded the Combat Infantry Badge (CIB).  He also 
submitted a letter from a private physician dated in August 
2007.  The physician stated he had treated the veteran since 
April 1984; the veteran had an audiogram in May 1984 because 
of complaints of hearing loss and tinnitus which he then 
attributed to Howitzer noise during service.  The physician 
stated that "[n]one of the audiograms I have seen have ever 
shown a noise induced pattern, but the patient still relates 
that his loss of hearing occurred after his military noise 
exposure.  I have no reason to doubt [the veteran's] history 
regarding his noise exposure to Howitzer noise and the 
subsequent problems he experienced with his hearing.  I 
believe he had a noise related hearing loss, despite the lack 
of an audiometric pattern that defines this type of loss."  

Evaluating the recently received evidence, the Board finds 
that the records of private treatment since 1984 are merely 
cumulative of evidence that was of record in 1979, because 
they show only the veteran's continued complaint of tinnitus, 
information that was previously of record and that was 
considered by the RO in 1979; moreover, the records also 
show, apparently from the veteran's own report, that his 
tinnitus began either in the late 1960's or even later - 
many years after his separation from service; that 
information is adverse to the claim, and so does not present 
a reasonable possibility of substantiating his claim.  
Similarly, the service department record received at the 
veteran's Board hearing shows only that he was awarded the 
CIB - information that was also known in 1979.  

To the extent that the above evidence provided information 
that was previously of record or that was cumulative of that 
evidence, it is not "new" and so cannot be new and 
material.  To the extent that the evidence does not help any 
relevant fact that formed the basis for the prior denial, it 
also cannot be new and material.  

But because the three medical opinions that have been added 
to the record since 1979, particularly the August 2007 
statement by a private physician, provide new and relevant 
information concerning the veteran's claim - evidence that 
tends to establish a fact that formed the basis for the prior 
denial - that evidence is new and material.  Therefore, the 
claim for service connection for tinnitus is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In this case, although the August 2003 rating decision 
briefly cited the legal criteria for reopening a previously 
denied claim, it denied the veteran's claim on the merits; it 
appears to have implicitly reopened the claim.  Thus, the 
Board is not precluded from also considering the merits of 
the veteran's service connection claim after having reopened 
the claim.  

Considering all of the evidence in this case, the Board notes 
that the veteran clearly engaged in combat during service, as 
evidenced by his award of the CIB.  Accordingly, the Board 
must consider the provisions of 38 U.S.C.A. § 1154(b) (West 
2002), which states

In the case of any veteran who engaged in combat with 
the enemy in active service with a military, naval, or 
air organization of the United States during a period of 
war, campaign, or expedition, the Secretary shall accept 
as sufficient proof of service-connection of any disease 
or injury alleged to have been incurred in or aggravated 
by such service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by 
clear and convincing evidence to the contrary.  The 
reasons for granting or denying service-connection in 
each case shall be recorded in full.

Initially, based on his combat service and his assignment 
with an artillery unit, the Board will concede that the 
veteran was exposed to acoustic trauma during service.  
Second, the combination of the medical evidence and the 
veteran's credible hearing testimony establish that he has 
experienced tinnitus for many years.  

Third, the August 2007 opinion by the private physician, 
which concludes that the veteran has hearing problems related 
to his noise exposure in service, with application of 
§ 1154(b), provides "sufficient proof of service-
connection" that can be rebutted only by clear and 
convincing evidence to the contrary."  See Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996).  

So, the Board must next determine whether any of the evidence 
clearly and convincingly rebuts the presumption of service 
connection.  

The August 2003 VA examiner's opinion and the March 2004 
opinion by a VA specialist - an otolaryngologist and neuro-
otologist - state that the veteran's hearing loss and 
tinnitus are not related to any noise exposure he may have 
experienced in service.  

Turning first to the August 2007 private physician's 
statement, the Board observes that that physician himself 
stated that none of the audiometric data he had seen had ever 
shown a noise-induced pattern - evidence he seemed to admit 
weighed against service connection for tinnitus.  However, 
the physician nevertheless concluded, based on the veteran's 
report of exposure to Howitzer noise in service, that he 
believed that he had a noise related hearing loss.  That 
statement is the only medical evidence providing a nexus 
between the veteran's current tinnitus and service.  

The August 2003 VA examiner's report, on the other hand, is 
unequivocal in stating that the veteran's tinnitus is more 
likely than not related to his hearing loss and that, because 
there is no factual evidence of hearing loss until many years 
after service, his tinnitus is also not related to service.  

The VA specialist's opinion in March 2004 amplified on the 
earlier VA examiner's opinion.  The specialist stressed that 
noise-induced hearing loss and tinnitus occur at the time of 
noise exposure, not years after the event; prior exposure to 
noise does not lead to or make one sensitive to the 
development of hearing problems years later.  The specialist 
also noted some asymmetry in the veteran's hearing pattern at 
high frequency, but stated even that did not play a role in 
the development of the veteran's tinnitus.  Finally, the 
specialist noted that the veteran's current audiometric 
pattern was more consistent with microvascular changes within 
his cochlea.  

The Board finds that the August 2003 VA examiner's opinion 
significantly bolsters the already very weighty opinion by 
the VA specialist in March 2004.  The specialist's opinion 
against the veteran's claim is well reasoned.  Moreover, 
other than offering a bare conclusion that supports the 
veteran's claim, even the August 2007 private physician's 
letter notes that all of the medical evidence is contrary to 
the veteran's claim for the same reasons stated by the VA 
examiner and the VA specialist.  

Accordingly, the Board concludes that there is clear and 
convincing evidence that rebuts the presumption of service 
connection provided by § 1154(b).  Therefore, the evidence of 
a medical nexus between the veteran's current tinnitus and 
service is missing, and the criteria for service connection 
are not met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Moreover, because the evidence does not show that the 
veteran's tinnitus was first manifest to a compensable degree 
within one year following his separation from service, 
service connection also cannot be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For all the foregoing reasons, the claim for service 
connection for tinnitus must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duty to notify and duty to assist 

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

VA has satisfied its duty to notify.  In May 2003, the RO 
notified the veteran of the information required for service 
connection for tinnitus.  The record does not reflect that 
the RO provided the veteran the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  However, in the January 2004 statement of the case 
(SOC), the claimant was given the text of 38 C.F.R. § 3.159 
(2007), concerning the respective duties.  

However, neither the RO's letter in May 2003, nor the 
statement of the case and supplement thereto, reflects any 
notification to the appellant of the relevant legal criteria 
for reopening a previously denied claim, nor was the 
appellant previously provided the very specific notification 
required in cases involving new and material evidence, as set 
forth in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Accordingly, pursuant to the Board's May 2006 remand, the RO 
provided the veteran with appropriate Kent notice in May 
2006.  

There is no prejudice regarding the timing of the 
notifications; the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, including at a hearing 
before the Board.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has been afforded a VA compensation 
examination in connection with his claim, and the RO also 
obtained a medical nexus opinion.  Therefore, no further 
examination is required.  38 C.F.R. § 3.159(c)(4) (2007).  
Moreover, the veteran has not identified any other evidence 
or records that have not been obtained that is relevant to 
his claim.  

Accordingly, VA has satisfied its assistance duties as to the 
issues decided herein.  For the reasons set forth above, and 
given the facts of this case, no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the claimant.  Any deficiencies in VA's 
duties to notify or to assist the veteran concerning her 
claim are harmless.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  


ORDER

New and material evidence having been presented, the 
veteran's claim for service connection for tinnitus is 
reopened.  

Service connection for tinnitus is denied.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


